This was a suit for the judicial determination of a boundary line between adjoining tracts of land owned by plaintiff and defendant respectively. When the matter first came before us on appeal by defendant from a judgment overruling the opposition of the defendant to a map of survey and establishing a boundary in accordance with said map, a motion for a stay of proceedings was filed in this court on behalf of defendant-appellant. This motion was sustained and proceedings were stayed pending rendition of a judgment in Suit No. 92,257 on the docket of the First District Court, Caddo Parish, Louisiana. See opinion and decree in Selfe v. Travis, La. App., 27 So.2d 649.
Subsequent to the issuance of the stay of proceedings in this cause judgment was rendered in the suit above referred to upon the docket of the First District Court, Caddo Parish, Louisiana. The judgment of the District Court in effect reversed the findings of the same court in this case and rendered judgment fixing the boundary. On appeal to this court there was judgment affirming the judgment appealed from. Selfe v. Travis, La. App., 29 So.2d 786.
The facts at issue and the reasons for judgment were set forth in detail in an elaborate opinion of Judge Taliaferro. In view of the findings of this court and the judgment rendered, it follows that the judgment in the case now before us must be reversed and set aside.
For these reasons the judgment appealed from is reversed and set aside, defendant's opposition to the map of survey is maintained, and the boundary is fixed in accordance with the map of survey of George C. Dutton, Engineer, of date May 13, 1943, all as more particularly set forth in the judgment rendered in the case of Selfe v. Travis, La. App.,29 So.2d 786.
All costs of both courts are taxed against plaintiff-appellee.